Archer, J.
delivered the opinion of the court. There is no evidence in the bill of exceptions taken in this cause, which would justify a recovery against the defendants below.
In order to entitle himself to a recovery, the plaintiff should have shown either that the taxes placed in his hands for collection had been paid over to the persons in whose favour levies had been made by the levy court, or some proof should have been adduced to show that the collector had furnished such evidence to the proper tribunal for adjusting his accounts.
It is said, it is true, that he settled with the levy court in the asual form; and if the bill of exceptions had stopped here, the plaintiff’s case would have been made out; but it proceeds to adduce what it calls the account of the settlement filed by the levy court in the clerk’s office, which is nothing more than an account adduced by the collector himself against the county, in which his accounts are balanced. Whether the levy court adopted this account, as stated by the collector, no where appeal's, or that they have in manner sanctioned it by any endorsement ordered to be made on the account, or by any entry directed by them to be made in their proceedings. Their filing it in the clerk’s office is no evidence that they had adopted it. This might, and probably would have been done in the absence of any adjustment, had the account been delivered to them, in order that it might be safely preserved for future arrangement
Entertaining this view of the evidence, we deem it unnecessary to express any opinion on the various legal questions which have been presented in the argument of this case; and disagreeing in the opinion expressed by the county court, direct a reversal of their judgment.
JUDGMENT REVERSED.